J-S65029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYREEM RIVERS                              :
                                               :
                       Appellant               :   No. 1758 EDA 2016

                    Appeal from the PCRA Order May 4, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0703221-1996


BEFORE: OLSON, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                 FILED JANUARY 16, 2018

        Tyreem Rivers appeals, pro se, from the order dismissing, as untimely

filed, his third petition for collateral relief filed pursuant to the Post Conviction

Relief Act (“PCRA”).1 Rivers seeks relief from the judgment of sentence of a

term of life imprisonment imposed on September 16, 1997, following his non-

jury conviction of second-degree murder, robbery, theft and receiving stolen

property.2 On appeal, Rivers contends the PCRA court erred in dismissing his

petition as untimely when he established two exceptions to the time-for-filing

requirements. For the reasons below, we affirm.

        The pertinent facts and procedural history underlying this appeal are

well-known to the parties, and aptly summarized in the PCRA court’s opinion.
____________________________________________


1   See 42 Pa.C.S. §§ 9541-9546.

2   See 18 Pa.C.S. §§ 2502, 2701, 3921, and 3925, respectively.
J-S65029-17



See PCRA Court Opinion, 10/5/2016, at 1-7.           Accordingly, we need not

reiterate them herein. We note only that the present petition, filed on January

14, 2013, and supplemented on January 16, 2015, is Rivers’ third request for

collateral relief.   After providing proper notice of its intent to dismiss the

petition without first conducting an evidentiary hearing, the PCRA court

entered an order on May 4, 2016, dismissing the petition as untimely filed.

Thereafter, on May 26, 2016, Rivers filed this appeal, accompanied by a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).

      “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determination is supported by the record and free of legal error.”

Commonwealth v. Mitchell, 141 A.3d 1277, 1283–1284 (Pa. 2016)

(internal punctuation and citation omitted).       Further, a PCRA court may

dismiss a petition “without an evidentiary hearing if there are no genuine

issues of material fact and the petitioner is not entitled to relief.” Id. at 1284

(citations omitted).

      The PCRA court concluded Rivers’ petition was untimely filed, and Rivers

failed to establish the applicability of one of the time-for-filing exceptions.

See PCRA Court Opinion, 10/5/2016, at 7-12.

      A PCRA petition must be filed within one year of the date the underlying

judgment becomes final. See 42 Pa.C.S. § 9545(b)(1).

      The PCRA timeliness requirement … is mandatory and
      jurisdictional in nature. Commonwealth v. Taylor, 933 A.2d
      1035, 1038 (Pa. Super. 2007), appeal denied, 597 Pa. 715, 951

                                      -2-
J-S65029-17


      A.2d 1163 (2008) (citing Commonwealth v. Murray, 562 Pa. 1,
      753 A.2d 201, 203 (2000)). The court cannot ignore a petition’s
      untimeliness and reach the merits of the petition. Id.

Commonwealth v. Taylor, 67 A.3d 1245, 1248 (Pa. 2013), cert. denied,

134 S.Ct. 2695 (U.S. 2014).

      Here, Rivers’ judgment of sentence was final on April 3, 2000, 90 days

after the Pennsylvania Supreme Court denied his petition for allowance of

appeal from his direct appeal, and he failed to petition for a writ of certiorari

in the United States Supreme Court. See id. at § 9545(b)(3); United States

Supreme Court Rule 13. Therefore, he had until April 3, 2001, to file a timely

petition, and the one before us, filed nearly 12 years later, is patently

untimely.

      Nevertheless, an untimely PCRA petition may still be considered if one

of the   three time-for-filing exceptions applies.        See 42 Pa.C.S. §

9545(b)(1)(i)-(iii).   A PCRA petition alleging any of the exceptions under

Section 9545(b)(1) must be filed within 60 days of when the PCRA claim could

have first been brought. 42 Pa.C.S. § 9545(b)(2).

      Rivers contends his claims meet two of the time-for-filing exceptions.

First, he argues the United States Supreme Court’s decision in Miller v.

Alabama, 567 U.S. 460 (2012), made retroactive by the Court’s subsequent

decision in Montgomery v. Louisiana, ___ U.S. ___, 136 S.Ct. 718 (2016),

constitutes a newly recognized constitutional right pursuant to Section

9545(b)(iii). In Miller, the Supreme Court held that “mandatory life without

parole for those under the age of 18 at the time of their crimes violates the

                                      -3-
J-S65029-17


Eighth Amendment's prohibition on ‘cruel and unusual punishments.’” Miller,

supra, 567 U.S. at 465 (emphasis supplied). Although Rivers acknowledges

that he was 18 years old at the time of the crime, 3 he insists “it is ‘equally

unconstitutional’ to sentence an 18 year old teenage child/minor to the same

cruel and unsual (sic) punishment of [life without parole] as banned by the 8th

Amendment of the U.S. Constitution.” Rivers’ Brief at 6.

       Second, Rivers asserts he met the “newly discovered facts” exception

codified at Section 9545(b)(ii).        Specifically, he claims he learned from a

November 2014 newspaper article that his first PCRA attorney, James Bruno,

was suspended from the practice of law after being “diagnosed with multiple

mental health problems … which ultimately caused counsel to be extremely

neglectful improperly handling homicide appeals.” Rivers’ Brief at 11. Within

60 days of reading the newspaper article, Rivers filed a supplement to his

January 2013 petition. He maintains that, before he read the article, it would

have been “impossible” for him to discover Bruno suffered from mental illness

that caused him to negligently handle Rivers’ first petition.         Id. at 13.

Accordingly, Rivers contends the PCRA court erred in dismissing his petition

as untimely filed.




____________________________________________


3 Rivers was born on November 27, 1977, and the crime occurred on May 3,
1996. Accordingly, Rivers was approximately 18 and one-half years old at the
time he committed the offense.


                                           -4-
J-S65029-17


        Upon our independent review of the record, the parties’ briefs, and the

relevant statutory and case law, we conclude the PCRA court thoroughly

discussed and properly disposed of Rivers’ claims in its opinion. See PCRA

Court Opinion, 10/5/2016, at 7-12 (finding (1) Rivers’ petition was facially

untimely; (2) Rivers did not establish the newly discovered fact exception

because (a) his claim is essentially an allegation of the ineffective assistance

of prior PCRA counsel, (b) prior counsel was suspended for actions unrelated

to Rivers’ case,4 and (c) prior counsel’s disciplinary history was “publicly

available for years,” including when Rivers was represented by different

counsel;5 and (3) Rivers did not establish the newly recognized constitutional

right exception because he was 18-years-old at the time of the offense, and

the “Miller holding is specifically limited to juveniles under eighteen years of



____________________________________________


4 Prior counsel represented Rivers from June of 2000 until June of 2004, during
which time counsel filed an amended PCRA petition on Rivers’ behalf. See
PCRA Court Opinion, 10/5/2006, at 3-4. The news article, from which Rivers
learned of counsel’s temporary suspension, stated that counsel was
suspended for two years, retroactive to February of 2013. Supplemental PCRA
petition, 1/16/2015, Exhibit A. Furthermore, the article did not provide any
basis for Rivers to conclude counsel’s recently diagnosed psychological
disorders affected his representation of Rivers many years earlier. See id.
(“Before a psychologist identified the disorders in a 2011 diagnosis, they
caused Bruno to forget to file pleadings, petitions, and appeal notices, as well
as provide his clients with updates. None of the clients’ proceedings suffered
irreparable harm from Bruno’s mistakes the ruling states.”).

5   PCRA Court Opinion, 10/5/2016, at 11.




                                           -5-
J-S65029-17


age at the time they committed murder.”).6 Accordingly, we rest upon the

PCRA Court’s well-reasoned opinion.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/16/2018




____________________________________________


6   Id. at 12.


                                           -6-
               •-   .. ,. -�--·    ._,....   __ 1,._ .. -....1..-0   ·--� .. ·-·   ...   --------·-----·-·-�·-----.._...__ .,....                        · ......   ·--··   ·----    ···-.i.:t-·O   -_M_ ..... · ...,-·•---··••::,.... - .........   ·-H,oo\..•�·   ·..
0031_Opinion
                                                                                                                                                                                 Circulated 12/22/2017 01:20 PM




                                                                      IN THE COURT OF COMMON PLEAS OF PHILADELPHIA

                                                                                                          CRIMINAL TRIAL DIVISION

                                  COMMONWEALTH OF PENNSYLV,ANIA :                                                                            . · -:_._ -.CP-51-CR-0703221-1996
                                                                                                                 _,,      . '•

                                                            v.                                                                                     . 1758 EDA 2016

                                  TYREEM RIVERS



                                                                                                                                  OPINION.
                                                                                                                                                                                 FILED
                                                                                                                                                                                    OCT 0.5 2016
                                  Rose Marie DeFino-N astasi, J.
                                                                                                                                                                         Criminal Appears Unit
                                                                                                                PROCEDURAL HJSTORY                                    First Judicial District of PA
                                                 On September 16, 1997, following a bench trial before the Honorable David N. Savitt,

                                  Petitioner was convicted of Second Degree Murder, 18 Pa.C.S. § 2502(b ), as a felony of the first

                                  degree; Robbery, 18 Pa.C.S. § 3701, as a felony of the first degree; Theft by Unlawful Taking,

                                  18 Pa.C.S. § 3921, as a misdemeanor of the first degree; and Theft by Receiving Stolen Property,

                                  18 Pa.C.S. § 3925, as a misdemeanor of the first degree. Petitioner was sentenced that same day

                                  to a mandatory sentence of life without parole.

                                                  On July 30, 1999, the Superior Court affirmed the judgment of sentence.

                                                  On January 4, 2000, the Pennsylvania Supreme Court denied allocatur.

                                                  On June 13, 2000, Petitioner filed a prose petition under the Post Conviction Relief Act

                                  (PCR.A), claiming:

                                                   1. Violation of due process and equal protection rights.

                                                  2. Ineffective assistance of counsel.

                                                  3. Abandonment of counsel.                                                                   CP-51 CR-0703221-1996 Comm.          v Rivers. Tyreem
                                                                                                                                                                       Opin10n




                                                                                                                                                   1111111111111111111111111
                                                                                                                                                               7508365501


                                                                                                                          .'y'•
                                                                                                •....!:   1·   ••. ,':•
--·· ···-··-----·-·· · ·····-··---"-'""--�       -----· ..... --   .   ....... ' ·�-- ·--"--��.i.;..,1"'-'
                                                                                                       .. ,.....
                                                                                                             1..........
                                                                                                                .        J ......__   .   ··- . .-...   . ·.-... _.��




                  4. "Failure to file timely appeal as requested for post-sentence motion and Supreme

                      Court."

                   5. Failure to call witnesses and/or character witnesses as requested.

                   6. Improper identification.

                  7. Trial court erred in allowing tainted identification.

                   8. Failure of trial judge to furnish presentence report.

                  9. Trail judge erred in denying suppression motion.

                   10. Suppression of all physical evidence, statements, and tangible things.

                   11. Lack of probable cause to arrest.

                   12. Search warrant/affidavit defective/lacking probable cause.

                   13. Failure to give proper Miranda rights.

                   14. Prosecutorial misconduct through prejudicial remarks.

                   15. Failure to disclose evidence (prosecution witness).

                   16. Trial court erred in allowing illegal testimony of Commonwealth witness.

                   17. "Counsel abandoned not guilty plea to guilty plea without clients consent or

                      knowledge during closing arguments."

                  18. Denial of procedural due process.

                  19. Deliberate indifference.

                  20. Gross negligence.

                  2 J . Lack of due diligence.

                  22. Defective/inadequate P.S.I. report.

                  23. Defective execution of search wan-ant.




                                                                                                                                             2
  .. --�·--- .. -.-- ...-.J.-• ... �---·· --   ·--------
                                                   '          .
                                                      . .. � ·�-.. . . . . :




       On June 20, 2000, James Bruno, Esq. was appointed PCRA counsel. He filed an amended

PCRA petition and memorandum of law on April 10, 2003, wherein he argued lhat trial counsel

was ineffective for failing to call two fact witnesses, Barbara Thompson and Margie Rivers.

        On August 21, 2003, Petitioner filed a prose supplemental petition, claiming, inter alia:

        J. All previous counsel was ineffective throughout Petitioner's judicial proceedings.

       2. "In matters of appellate review, counsel abandoned claim of Petitioner being

            subjected to an unduly and suggestive in-court identification" despite having

            preserved the matter in the trial court.

       3. "Petitioner was unreasonably denied appellate review before the Superior Court when

            attorney Gerald Stein failed to have adequately presented issues of no probable cause

            to arrest and that Petitioner's arrest was illegal whereas any subsequent confessions or

            statements following such an arrest were constitutionally impermissible before the

            trial court at [the l suppression hearing."

       4. Trial counsel was ineffective for failing to call and/or interview witnesses Barbara

            Thompson, Lateck Harrison:, and Margerie Rivers.

        5. Trial counsel "directly and/or indirectly assisted the Commonwealth's attorney in

            persuading the trial court that Petitioner took part in the accused crime."

       6. Trial counsel instructed Petitioner lo waive his right to a jury trial because counsel

            had a close relationship with the Judge and told Petitioner "they would work

            something out in [his l best interest."

       7. Counsel failed to sequester Commonwealth witness. Thomas Antonelli, from the

            preliminary hearing.




                                                                                                    3
                   ---- ........;...........·-·-----�-- ..   �---··-·   .   .   ··---




        8. Assistant District Attorney, Emory Cole, failed to disclose to counsel that an

            eyewitness to the crime was present at the preliminary hearing.

        9. "Through ill instruction of detectives, a lack of preparation on Counsels behalf, and

            the failure of the prosecutor to disclose its (eye witnesses presence therein) Petitioner

            was denied his right to seek a line up."

        10. The trial court erred when it denied Petitioner's motion to suppress because no

            probable cause existed and no exigent circumstances existed for the warrantless arrest

            of Petitioner in his home.

        11. The trial court erred when it failed to suppress the unduly and suggestive in-court

            identification of Petitioner during preliminary proceedings.

        On October 9, 2003, the Commonwealth filed a Motion to Dismiss.

        On December 10, 2003, the court issued a 907 notice.

        On January 21, 2004, the court formally dismissed the PCRA petition.

        On February 19, 2004, Petitioner filed a prose notice of appeal to the Superior Court.

        On March 18, 2004, Petitioner filed a motion to proceed prose. In that motion, Petitioner

argued that Attorney Bruno only raised one issue in the amended PCRA petition even though

Petitioner raised multiple issues in his pro se filings.

       On April 19, 2004, the Superior Court remanded the case to the PCRA court to conduct a

hearing pursuant to Com. v. Grazier, 713 A.2d 81 (Pa. 1998).

       On June 10, 2004, Attorney Bruno was permitted to withdraw. Edward Meehan, Esq. was

appointed PCRA counsel.

       On July 1, 2004, Petitioner sent Judge Savitt correspondence wherein he stated that he

was "pursuing my right to self-representation in a pro se fashion on appeal and waiving Mr.



                                                                                                    4
--·-··---·--··---�···----..-�-   .   �--·-·   -·--·--�·- ••. · ...   , ... ··�-·�--- _,...
                                                                                       · , •.   ·,�·,L   ,_
                                                                                                          .•




            Meehan's representation pursuant to Pa.Crim.P. 121 and the mandates set forth in Com. v.

            Grazier in relation to making a knowing and intelligent waiver."

                   On November 4, 2005, the Superior Court remanded the case to the PCRA court to

            conduct a second Grazier hearing.

                   On February 21, 2006, Attorney Meehan was relieved as PCRA counsel.

                   James Lammendola, Esq. was appointed and filed a brief on Petitioner's behalf in the

            Superior Court on May 25, 2006, wherein he argued that:

                   1. Trial counsel was ineffective for failing to present two witnesses, Barbara Thompson

                      and Margie Rivers who were available for trial.

                   2. Trial and appellate counsel were ineffective for failing to properly preserve the claim

                      that the Appellant's an-est was not based on probable cause.

                   3. Trial and Appellant counsel were ineffective for failing to property preserve the claim

                      that the identification at the preliminary hearing should have been inadmissible since

                      his attorney was not present at the line-up.

                   4. Trial and Appellate counsel were ineffective for failing to properly preserve the claim

                      that the in-court identification was unduly suggestive

                   On August 30, 2006, the Superior Court affirmed. In its Opinion, the Court held that

           although claims (2), (3), and (4) were waived because they were not raised before the PCRA

           court, all of Petitioner's claims were without merit even if they had been properly preserved.

           Com. v. Rivers, 633 EDA 2014.

                  The Supreme Court denied allocatur on January 23, 2007.

                  On May 3, 2007, Petitioner filed a Writ ofHabeas Corpus raising the same exact four

           claims raised by Attorney Lammendola in the appellate brief stated supra. He also claimed that



                                                                                                               5
·�---·-----. :. ·-· ... ,.._ _......_.......,_-'--"-   ...._:__L.: -�--·   ...._·.+, ... '""-"-�-------'---·-·--··-·'" .. -�"'----�-'-- ....._.i:._.u..._.��
                                                                                                                                                           - ---�-
                                                                                                                                                             -




                      trial counsel was ineffective "by improperly instructing Petitioner to make an unintelligent

                      waiver of his constitutional right to be tried by a fair and impartial jury," and that trial counsel

                      was ineffective "based on his [ ongoing] willingness to concede guilt upon Petitioner during

                      closing arguments[,] altering his client's not guilty plea[] to a plea of guilty without any

                      professional reason or client consent." Petitioner's writ was denied by the United States District

                      Court for the Eastern District of Pennsylvania on June 25, 2008.

                                     On May 6, 2009, Petitioner filed an untimely, second PCRA petition, which was

                      dismissed without a hearing on February 11, 2011. On June 13, 2012, the Superior Court

                      affirmed. On November 20, 2012, the Supreme Court denied allocatur.

                                     On January 14, 2013, Petitioner filed the instant PCRA petition, his third, claiming that:

                                     1. Pursuant to Miller v. Alabama and Jackson v. Hobbs, mandatory life without parole

                                            terms for adults in non-homicide and homicide cases violate state and federal equal

                                            protection clauses, as well as art. 7 of the Universal Declaration of Human Rights.

                                     2. Mandatory life without parole terms for individuals over age 17 but below age 25

                                            violate the Eight Amendment, art. 5 of the Universal Declaration of Human Rights,

                                            and Art I, § 13 of the Pennsylvania Constitution.

                                     3. A new trial with a «life qualified" jury must be awarded because Petitioner's age

                                            changes the possible punishment for second degree murder.

                                     On January 16, 2015, Petitioner filed a supplemental PCRA petition, claiming after-

                       discovered evidence in the form of a November 16, 2014 Philadelphia Daily News Article

                       detailing Attorney Bruno's November 13, 2014, suspension from the practice of law for a period

                       of two years retroactive to February 26, 2013.

                                      On January 19, 2016, the Commonwealth filed a Motion to Dismiss.



                                                                                                                                                                     6
       On February 29, 2016, Petitioner filed a response to the Commonwealth's motion.

       On April 1, 2016, the PCRA court issued a 907 notice.

       On April 22, 2016, Petitioner filed an untimely response to the 907 notice, reiterating the

claims set forth in his PCRA petition.

       On May 4, 2016, the court formally dismissed the PCRA petition.

       On May 26, 2016, Petitioner filed the instant appeal to the Superior Court and

contemporaneously filed a Rule l 925(b) Statement of Matters Complained of on Appeal,

claiming that:

       1. PCRA counsel, James Bruno, Esq., was ineffective on collateral appeal. (Petitioner

              classifies this claim as after-discovered evidence); and

       2. The PCRA court erred in denying relief because Petitioner's sentence is illegal under

           Miller v. Alabama and Montgomery v. Louisiana. (Petitioner classifies this claim as

              one involving a constitutional right recognized by the Pennsylvania Supreme Court

              and held to apply retroactively).

                                              ANALYSIS

       Petitioner's judgment of sentence became final on April 3, 2000, when the ninety-day

period for filing a petition for writ of certiorari with the United States Supreme Court expired,

making the instant PCRA petition filed January 14, 2013, patently untimely. See 42 Pa.C.S. §

9545(b)(3).

       The timeliness of a PCRA petition is a jurisdictional requirement. Com. v. Brown, 111

A.3d 171, 175 (Pa. Super. 2015) (citing Com. v. Robinson, 12 A.3d 477, 479 (Pa. Super. 2011)).

A petition for relief under the PCRA, including a second or subsequent petition, must be filed

within one year of the date the judgment of sentence is final unless the petition alleges, and the



                                                                                                     7
     . �-- -- ... .____.___.._. ...... . . . . .�----'- J�t----·--· ----·-----····-·------ ....· ,_ - ·:-· ·
                                                                                                          �.-.;..��!!_..£,.._ ...... _.   ..::_:_ ...... _ ...__ •..........., ... ...WJ •.u:




                     petitioner proves, that an exception to the time for filing the petition is met, and that the claim

                     was raised within 60 days of the date on which it became available. 42 Pa.C.S. § 9545(b)(l)-(2).

                               If a petition is filed after that one year date, the general rule is that the PCRA court lacks

                     jurisdiction to hear the petition. However,§ 9545(b) provides for three limited exceptions to the

                     general rule in which such a petition may be filed beyond that one-year period:

                     (b) Time for filing petition.-

                     (1) Any petition under this subchapter, including a second or subsequent petition, shall be filed

                     within one year of the date the judgment becomes final, unless the petition alleges and the

                     petitioner proves that:

                               (i) the failure to raise the claim previously was the result of interference by government

                               officials with the presentation of the claim in violation of the Constitution or laws of this

                               Commonwealth or the Constitution or laws of the United States;

                               (ii) the facts upon which the claim is predicated were unknown to the petitioner and could

                               not have been ascertained by the exercise of due diligence; or

                               (iii) the right asserted is a constitutional right that was recognized by the Supreme Court

                               of the United States or the Supreme Court of Pennsylvania after the time period provided

                               in this section and has been held by that court to apply retroactively.

                     (2) Any petition invoking an exception provided in paragraph (I) shall be filed within 60 days of

                     the date the claim could have been presented.

                     42 Pa.C.S. § 9545(b)(l)(i)-(iii), (2).
 I
 i
 I
.I                                                                               Issue I

                               Petitioner argues that counsel for his first PCRA petition, James Bruno, Esq., was

                     ineffective for failing to raise all of the ineffective assistance of trial counsel claims that
·'


                                                                                                                                                          8
·--·- .. ---......   -----�   1a.;:Ji=-"""""-·-�---
                                      '               --·�····   -- ·-··--   '   ··---- ----·   --�....tJ ....·   .   .   .. ..i-.J-' ·--
                                                                                                                                        · --··
                                                                                                                                          ·




             Petitioner raised in his prose PCRA petition in an amended petition. It is welt-settled that a

             claim for ineffective assistance of counsel does not save an otherwise untimely petition for

             review on the merits. Com. v. Gamboa-Taylor, 753 A.2d 780, 785 (Pa. 2000). Since his petition

             is untimely, Petitioner attempts to circumvent the PCRA jurisdictional time-bar by raising this

              ineffectiveness claim as an after-discovered evidence claim. The after-discovered evidence on

             which he bases this claim is a November 16, 2014 Philadelphia Daily News article discussing

             Attorney Bruno's November 14, 2014 suspension from the practice of law for two years,

             retroactive to his previous, temporary suspension in February 2013. See Jan. 16, 2015

             Supplemental Petition.

                      A facially untimely PCRA petition attempting to raise a substantive after-discovered

             evidence claim must first establish jurisdiction by pleading and proving an exception to the

             PCRA time-bar. 42 Pa.C.S. § 9545(b)(l ). Pennsylvania courts have repeatedly referred to§

             9545(b)(l)(ii) as the "after-discovered evidence" exception to the one-year jurisdictional time

             limitation. Com v. Bennet, 930 A.2d 1264, 1270 (Pa. 2007) (citing Com. v. Peterkin, 722 A.2d

             638, 643 (Pa. 1998)). This shorthand reference was a misnomer, since the plain language of

             subsection (b)( 1 )(ii) does not require the petitioner to allege and prove a claim of "after-

             discovered evidence."' Rather, the "new facts" exception in § 9545(b)(l)(ii) requires the

             petitioner to establish that: (1) the facts upon which the claim was predicated were unknown;

             and (2) could not have been ascertained by the exercise of due diligence. Thus, the new facts

             exception at§ 9545(b)(l)(ii) does not require any merits analysis of an underlying after-

             discovered evidence claim; the merits analysis is governed by Section 9543(a)(2)(vi).


              1In fact, when the Legislature intended a claim of"after-discovered evidence" to be recognized under the PCRA, it
             has done so by language closely tracking the after-discovered evidence requirements. See 42 Pa.C.S. § 9543(b)(vi)
             (requiring that the evidence be "exculpatory" and "would have changed the outcome of the trial ... ").


                                                                                                                                                 9
···--··.__...       _                                                                " .·.....�---
                                                                         -=-----·--' -           · ·   ...,illf.,...i.l   � ....   1��--- � ·-·--


                        Petitioner's "attempt to interweave concepts of ineffective assistance of counsel and

                after-discovered evidence as a means of establishing jurisdiction is unconvincing." Gamboa-

                Taylor, 753 A.2d at 785.2 Petitioner has failed to plead and prove the applicability of Section§

                9545(b)(l)(ii) to his "newly-discovered evidence" of Attorney Bruno's suspension, and

                therefore, this court is without jurisdiction to grant relief. A conclusion that previous counsel was

                ineffective for failing to raise certain claims in an amended PCRA petition, based solely on

                evidence that counsel was suspended for actions unrelated to Petitioner's case3, is not the type of

                evidence encompassed by the exception. Id. at 785 (emphasis added); Bennet, 930 A.2d at 1272

                (reiterating that Pennsylvania courts "firmly rejected any such attempts 'to circumvent the one-

                year time limitation' via claims of PCRA counsel ineffectiveness"); Com. v. Lark, 746 A.2d 585,

                589-90 (Pa. 2000) (holding that couching argument in terms of ineffectiveness cannot save a

                petition that does not fall into the exceptions to the jurisdictional time-bar).

                        Furthermore, the Pennsylvania Supreme Court has held that "for purposes of the PCRA

                time-bar, the mere discovery of trial counsel's disciplinary proceedings which were publicly

                disseminated years earlier will not be considered 'facts unknowable"' to a PCRA petitioner.



                2 The inapplicability of the after-discovered evidence exception to the type of evidence Petitioner proffers further
                demonstrates that Petitioner's claim is, in fact, an ineffective assistance of PCRA counsel claim. "A PCRJ\
                petitioner cannot avoid the one-year time bar by tailoring the factual predicate of the claim pied in his PCRA
                petition in a way that unmistakably misrepresents the actual nature of the claim raised." Com. v. Watts, 23 A.3d 980,
                985-986 (Pa. 2011) (quoting Com. v, Hackett, 956 A.2d 978, 984 (Pa. 2008)).To obtain relief on a substantive after-
                discovered evidence claim under the PCRA, a petitioner must demonstrate that: (1) the evidence has been
                discovered after trial and it could not have been obtained at or prior to trial through reasonable diligence; (2) the
                evidence is not cumulative; (3) it is not being used solely to impeach credibility; and (4) it would likely compel a
                different verdict. Com. v, Washington, 927 A.2d 586, 595-96 (Pa. 2007). "The test is conjunctive; the defendant
                must show by a preponderance of the evidence that each of these factors has been met in order for a new trial to be
                warranted." Com. v, Padillas, 997 A.2d 356, 363 (Pa. Super. 20 I 0).
                3 Attorney Bruno was
                                        diagnosed with attention deficit-hyperactivity disorder (ADI ID) and depression. The basis for
                his suspension included failures to file responses to pleadings, comply with court orders, timely file Petitions for
                Allowance of Appeal and Notices of Appeal to the Superior Court, keep clients informed of the status of matters
                being handled, and respond to clients' letters and telephone calls. Office of Disciplinary Counsel v. Bruno, No. 1910
                Disciplinary Docket No. 3, •4-9 (Nov. 14, 2014). The Report states that "[njone of the clients suffered irreparable
                harm, because all were ultimately permitted to pursue their appellate and PCRA claims despite [Bruno's] failure to
                file them on time." Id. at p. 9.

                                                                                                                                          10
       ---.-1,,,... '.   �I.I_,_�----�···-·---·-·--�----·--···------    -----�-���-�- -------�--



     Com. v. Feliciano, 69 A.3d 1270, 1278 (Pa. Super. 2013) (citing Com. v. Lopez, 51 A.3d 195,

     198 (Pa. 2012)) (Castille, J., concurring). The court is cognizant that the Pennsylvania Superior

     Court in Burton held that presumption of access to information available in the public domain

     does not apply to pro se petitioners for post-conviction relief. Com. v. Burton, 121 A.3d 1063

     (Pa. Super. 2015). In Burton, the appellant discovered a confession made by his co-defendant in

     a motion to expunge years after the trial, when Burton was not represented by counsel. A petition

     for allowance of appeal was granted on April 6, 2016 to determine whether this decision

     "contravene]d] established precedent." Com. v. Burton, 134 A.3d 446 (Pa. 2016). Burton is

     inapposite to the instant case since Petitioner did not proceed prose until January 2007.

             The Report and Recommendations of the Disciplinary Board of the Supreme Court of

     Pennsylvania reflect that Attorney Bruno's disciplinary history dated back to 1988. This

     information was publicly available for years, including during the time that Attorney Bruno

     represented Petitioner from June 2000 to June 2004, and at the time that Petitioner was

     represented by James Lammendola, Esq. in 2006. Since Petitioner was represented by counsel

     and these facts were easily discoverable and in the public record for longer than 60 days before

     this petition was filed, the petition is time-barred. Lopez, 51 A.3d at 196.

             Furthermore, Attorney Bruno filed a timely amended petition in the instant case.

     Although Petitioner claims that Bruno did not raise all the issues Petitioner wanted raised,

     Attorney Lammendola filed the appellate brief following the denial of the PCRA petition and

     reviewed the entire case subsequent to Bruno's withdrawal. Moreover, Petitioner does not state

     with any specificity how Attorney Bruno's ADHD and/or depression affected his particular case.

             Therefore, the PCRA court is without jurisdiction to address the merits of this claim.




                                                                                                         11



.,
 I
 I
                        .......... _ ,--....,._,...;__�--'--- · .... ' . .....   .   :   . ·--·-·   · -�·   -�-�--"-.__.,-'-'-'--'---,__
                                                                                                                                       ' ......... -:.;... ...-·,····---k-··-··-···-···""'-··




                                                                       Issue II

       Petitioner next argues that the PCRA court erred in denying relief because his sentence is

i11egal under Miller v. Alabama, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), and Montgomery v.

Louisiana, 136 S. Ct. 718, 193 L. Ed. 2d 599 (2016). The United States Supreme Court's

decision in Miller held that it is unconstitutional to sentence individuals who were under eighteen

years of age at the time of their offense to a mandatory minimum sentence of life imprisonment

without the possibility of parole. The Court in Montgomery held that Miller applies retroactively.

       It is undisputed that Petitioner was eighteen years-old at the time he committed the

murder. The Miller holding is specifically limited to juveniles under eighteen years of age at the

time they committed murder. See Miller, 132 S.Ct. at 2460; Com. v. Cintora, 69 A.3d 759, 764

(Pa. Super. 2013) (refusing to extend Miller to individuals eighteen years of age or older at time

murder committed). Therefore, the holding in Miller is inapplicable to Petitioner's case, and

Petitioner has failed to plead and prove a timeliness exception with respect to this claim.

                                                             CONCLUSION

       Based on the foregoing, the court's denial of the PCRA petition should be affirmed,

                                                                                            By the Court:




                                                                                                                                                                         12
        ---·   .   - ·--··--··   ---··· ----oi.i,;,..�·�u_•.   --·-·---- -----···,-----·-··"··----· .




                         Commonwealth v. Tyreem Rivers
                         CP-51-CR-0703221-1996
                         Opinion

                                                                            Proof of Service

                          I hereby certify that I am this day serving the foregoing Court Order upon the person(s), and in
                          the manner indicated below, which service satisfies the requirements of Pa.R.Crim.P. 114:


                          Petitioner:                             Tyreem Rivers, DK 2865
                                                                  SCI Dallas
                                                                  Follies Road, Drawer K
                                                                  Dallas, PA 18612

                          Type of Service: () Personal (x) First Class Mail () Other, Please Specify:


                          District Attorney:                       Philadelphia District Attorney's Office
                                                                   PCRA Unit
                                                                   Widener Bldg.
                                                                   3 South Penn Square
                                                                   Philadelphia, PA 19107
·", i




                          Type of Service: ( ) Personal ( ) First Class Mail (x) Inter-Office




: :
: I




.'




: !

                           Date: 10/05/2016

                                                                           Law Clerk to the Honorable Rose Marie Defino-Nastasi